WALSH, J.
Heard on the defendant’s motion for a new trial on the usual grounds after verdict for plaintiff for $1000.
The action is based on a contract, unskillfully drawn in the Italian language, for the erection of a house by the plaintiff, as carpenter, for the defendants for the sum of $8500. The claim of plaintiff is: Balance on contract price $1225, extras, $125 for an extra floor, $65 for blinds, $48 for insurance, $90 commission to agent for raising the mortgages, and $32.50 for title search, a total of $1585.50.
The defence claimed a substantial failure to perform the contract, denied any authorization of extras and introduced testimony by way of recoupment as to the probable cost of putting the house in the condition called for by the contract.
The evidence was conflicting on these matters and it was wholly within the province of the jury to decide the issues. While the Court might have arrived at a different conclusion, I cannot say that the verdict of the jury was not supported by the evidence. The damages awarded indicate *177that the jury gave consideration to the claims of defendant in arriving at the amount and I can not say that their decision is not reasonable.
For Plaintiff: W. C. H. Brand.
For Defendants: Francis E. Sullivan.
Motion for new trial denied.